UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 Lyondell Chemical Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Employee Meetings July 2007 2 Forward-Looking Statements The statements in this presentation relating to matters that are not historical facts are forward-looking statements. Suchstatements include, but are not limited to, statements about the benefits of the proposed transaction between Lyondelland Basell, including the parties' plans, objectives, expectations and intentions and other statements that are nothistorical facts. Such statements are based upon the current beliefs and expectations of Lyondell's and Basell'srespective managements and are subject to significant risks and uncertainties. Actual results may differ materially fromthose set forth in the forward-looking statements. The following factors, among others, could affect the proposedtransaction and the anticipated results: approval by Lyondell's shareholders and the receipt of foreign competition lawclearances. Additional factors that could cause results to differ materially from those described in the forward-lookingstatements can be found in the Lyondell Annual Report on Form 10-K for the year ended December 31, 2006 andQuarterly Report on Form 10-Q for the quarter ended March 31, 2007 and the Lyondell Current Report on Form 8-Kfiled on May 21, 2007. Additional Information and Where to Find It In connection with the solicitation of proxies by Lyondell Chemical Company (the “Company”) with respect to themeeting of its stockholders to be called with respect to the proposed merger, the Company will file a proxy statementwith the Securities and Exchange Commission (the “SEC”). STOCKHOLDERS OF THE COMPANY ARE ADVISED TOREAD THE PROXY STATEMENT WHEN IT IS FINALIZED AND DISTRIBUTED TO THE STOCKHOLDERSBECAUSE IT WILL CONTAIN IMPORTANT INFORMATION. Stockholders will be able to obtain a free-of-charge copyof the proxy statement (when available) and other relevant documents filed with the SEC from the SEC’s web site athttp://www.sec.gov. Stockholders will also be able to obtain a free-of-charge copy of the proxy statement and otherrelevant documents (when available) by directing a request by mail to Lyondell Chemical Company, Investor Relations,1221 McKinney Street, Suite 700, Houston, Texas 77010, telephone (713) 309-4590, or from the Company’s website atwww.lyondell.com. The Company and certain of its directors and executive officers may, under the rules of the SEC, be deemed to be“participants” in the solicitation of proxies from its stockholders in connection with the proposed merger. Informationconcerning the interests of the persons who may be “participants” in the solicitation is set forth in the Company’s proxystatements and annual reports on Form 10-K (including any amendments thereto), previously filed with the SEC, and inthe proxy statement relating to the merger and other relevant materials to be filed with the SEC when they becomeavailable. 3 An Exciting Day in the History of Lyondell Lyondell and Basell have signed an agreement underwhich Basell will acquire all outstanding Lyondell sharesfor $48 per share, creating one of the world’s largestchemical companies … a $30+ billion global leader Thank You! You’ve done a tremendous job of building a leadingglobal company and creating value for shareholders…now let’s continue! 4 * Combined 2006 revenues would have been approximately $34 billion Lyondell - Basell Combination § $30 billion+ global leader* § Greater global reach, breadth and balance § Stronger polyolefins technology § Operational Excellence 5 Agreement Summary § Acquirer: § Total value: § Consideration: § Closing conditions: § Expected close: § Compensation and § Management: Basell Approximately $19 billion $48 per share Lyondell shareholder approvalRegulatory approvals Several months Through Dec 31, 2008 no less favorable in aggregate benefits: Not expecting any significantchanges in the foreseeable future 6 Who is Basell? § Global leader in polyolefins technology, production and marketing (#1 in polypropylene) § 2006 revenues of $13 billion § Manufacturing facilities in 19 countries, sales in 120 countries § Purchased by Access Industries from BASF and Shell in 2005 7 Who is Access Industries? § Access is a privately held, U.S. based industrial group headed by Len Blavatnik § Industrial focus spans three key sectors: natural resources and chemicals; telecommunications and media; and real estate § Holdings in basic materials: § Oil and gas § Refining § Chemicals and polymers § Aluminum 8 Focus on Doing Our Jobs Safely,Reliably and Efficiently Path Forward § Regulatory filings § Shareholder vote § Closing within several months § Continue timely communications
